              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 1 of 16



     HEATHER DAVIS, SBN 239372
 1   heather@protectionlawgroup.com
     AMIR NAYEBDADASH, SBN 232204
 2
     amir@protectionlawgroup.com
     PROTECTION LAW GROUP, LLP
 3
     136 Main Street, Suite A
 4
     El Segundo, California 90245
     Telephone: (424) 290-3095
 5   Facsimile: (866) 264-7880

 6   Attorneys for Plaintiff
     ADRIANNE ADAMS
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10
     ADRIANNE ADAMS, individually and on             Case No.: 3:19-cv-01037-VC (EDL)
11
     behalf of others similarly situated, and as a
     private attorney general,                       Assigned for all purposes to the Hon. Vince
12
                                                     Chhabria, Courtroom 4
13
                      Plaintiff,

14          vs.                                      PLAINTIFF’S RENEWED MOTION TO
                                                     REMAND
15   WEST MARINE PRODUCTS, INC., a
     California corporation; and DOES 1 through
16   50, inclusive,                                  [On Removal from the Superior Court of the
                                                     State of California for the County of San
17                    Defendants.                    Mateo, Case No. 19CIV00436]
18
                                                     Hearing Date: September 12, 2019
19                                                   Hearing Time: 10:00 a.m.
                                                     Courtroom:    4, 17th Floor
20
                                                     Complaint Filed:    January 22, 2019
21
                                                     Action Removed:     February 25, 2019
22
                                                     Jury Trial Date:    None Set

23

24

25

26

27

28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 1
                  Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 2 of 16




 1
                                                          Table of Contents
 2
     I. PLAINTIFF’S CLASS ACTION ON BEHALF OF NON-EXEMPT EMPLOYEES OF
 3
          DEFENDANT WITHIN THE STATE OF CALIFORNIA AGAINST DEFENDANT
 4
          FOR CALIFORNIA LABOR CODE VIOLATIONS SATISFIES BOTH THE
 5
          “LOCAL CONTROVERSY” AND “HOME STATE” EXCEPTIONS TO CAFA ......... 2
 6
     II. RELEVANT FACTS AFTER PLAINTIFF’S INITIAL BRIEFING FOR HER
 7
          MOTION TO REMAND........................................................................................................ 4
 8
     III. ARGUMENT ........................................................................................................................... 5
 9

10                   i. More Than Two-Thirds of the Putative Class Members are California Citizens. .. 7
11                   1. Pursuant to Defendant’s Verified Class List, Over 94% of the Putative Class
12                        Members’ Last Known Address is in California. .................................................... 8
13
                     2. Based on the Entire Record Before this Court, Over 90% of Class Members
14
                          Reside in California. ............................................................................................... 9
15
                     3. Over 95% of the Putative Class Members Withheld California Income Taxes from
16
                          Their Wages Earned. ............................................................................................ 11
17

18                   ii. Defendant is a California Citizen from Whom Relief is Being Sought for Its

19                        Violations of California Labor Code. ................................................................... 12

20                   iii. During the 3-Year Period Preceding the Filing of Plaintiff’s Complaint, No Other
21                        Class Actions Has Been Filed Asserting the Same or Similar Factual Allegations
22                        Against Defendant West Marine on Behalf of Plaintiff or Other Persons............ 13
23
          B. The Home State Exception Applies. ............................................................................... 13
24
     IV. CONCLUSION ..................................................................................................................... 13
25

26

27

28




                PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. i
                   Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 3 of 16




 1
                                                                     Cases
 2
     Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d 444 (5th Cir. 2003) ............ 11
 3
     Allen v. Boeing Co., 821 F.3d 1111 (9th Cir. 2016) ....................................................................... 5
 4
     Altimore v. Mt. Mercy College, 420 F.3d 763 (8th Cir. 2005).................................................... 11
 5
     Anderson v. Watts, 138 U.S. 694 (1891)......................................................................................... 7
 6
     Benko v. Quality Loan Serv. Corp., 789 F.3d 1111 (9th Cir. 2015) ......................................... 6, 13
 7
     Bey v. SolarWorld Indus. Am., Inc., 904 F. Supp.2d 1096 (D. Or. 2012)..................................... 11
 8
     Garcia v. Task Ventures, LLC, 2016 WL 7093915, (S.D. Cal. Dec. 6, 2016)................................ 7
 9
     Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564 (5th Cir. 2011)............................................ 7
10
     Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144 (3rd Cir. 2009) ........................................ 5
11
     Lew v. Moss, 797 F.2d 747 (9th Cir. 1986)..................................................................................... 8
12
     Middleton v. Stephenson, 749 F.3d 1197 (10th Cir. 2014) ......................................................... 11
13
     Mondragon v. Capital One Auto Finance, 736 F.3d 880 (9th Cic. 2013) ............................. passim
14
     NEWGEN, LLC v. Safe Cig, LLC, 840 F. 3d 606 (9th Cir. 2016) .................................................. 6
15
     Preston v. Tenent Healthsystem Mem’l Ctr., Inc., 485 F.3d 793 (5th Cir. 2007) ........................... 7
16
     Serrano v. 180 Connect, Inc., 478 F.3d 1018 (9th Cir. 2007) ........................................................ 5
17
     Serrano v. Bay Bread LLC, 2014 WL 4463843, (N.D. Cal. Sept. 10, 2014) ........................... 7, 10
18
     Walker v. Apple, Inc., 2015 WL 12699871 (S.D. Cal. Sept. 17, 2015) .......................................... 7
19
     Washington v. Hovensa LLC, 652 F.3d 340 (3rd Cir. 2011) ...................................................... 11
20
     Rules
21
     28 U.S.C. § 1332(d)(4)(A) .............................................................................................................. 6
22
     28 U.S.C. § 1332(d)(4)(B) ............................................................................................................ 13
23
     28 USC § 1332(d)(3) ...................................................................................................................... 3
24

25

26

27

28




                PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. ii
               Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 4 of 16




 1
                         MEMORANDUM OF POINTS AND AUTHORITIES
 2
       I.   PLAINTIFF’S CLASS ACTION ON BEHALF OF NON-EXEMPT EMPLOYEES
 3          OF DEFENDANT WITHIN THE STATE OF CALIFORNIA AGAINST
            DEFENDANT FOR CALIFORNIA LABOR CODE VIOLATIONS SATISFIES
 4          BOTH THE “LOCAL CONTROVERSY” AND “HOME STATE” EXCEPTIONS
            TO CAFA
 5
            This case is a California class action against Defendant WEST MARINE PRODUCTS,
 6
     INC.’s (“Defendant”) for California Labor Code violations and unfair business practices
 7
     stemming from Defendant’s failure to pay overtime compensation, failure to provide meal
 8
     periods, failure to authorize and permit rest periods, failure to pay minimum wage, failure to
 9
     timely pay wages, failure to provide accurate wage statements, failure to maintain accurate payroll
10

11
     records, and failure to reimburse business expenses to its California non-exempt employees. The

12   class definition is limited to “[a]ll current and former non-exempt employees of Defendants

13   within the State of California at any time commencing four (4) years preceding the filing of

14   Plaintiff’s complaint up until the time that notice of the class action is provided to the class”.

15   (Dkt. 1-2, Complaint, ¶13.) Named Plaintiff ADRIANNE ADAMS (“Plaintiff”) is a California
16   citizen. The Defendant is a corporation organized and existing under the laws of the State of
17   California and registered to do business in the state of California. This case does not extend
18   beyond California’s labor codes and business practices.
19          Despite this, Defendant has removed this action from state court asserting diversity
20
     jurisdiction under the Class Action Fairness Act (“CAFA”). In its Opposition to Plaintiff’s
21
     Motion to Remand, Defendant provides a total of two declarations of 1,810 putative class
22
     members having moved outside the state (the class list provided by Defendant contained 1,813
23
     names but three of those entries were duplicative individuals thereby leaving 1,810 putative class
24
     members). However, as of February 25, 2019, Defendant’s own verified class list confirms 1,714
25
     class members have a California mailing address and based on the entire record before this Court
26
     at least 1,639 class members resided in California. This case belongs in state court because it
27
     satisfies the “local controversy” and “home state” exceptions to CAFA.
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 2
               Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 5 of 16




 1          For cases removed from state court, a federal court cannot exercise jurisdiction over a
 2   “minimal diversity” class action if either two-thirds or more of the class members (aggregating
 3   all proposed plaintiff classes) and the primary defendants are citizens of the state in which the
 4
     action was originally filed. 28 USC § 1332(d)(4). A federal court may also “in the interests of
 5
     justice” decline to exercise jurisdiction in cases removed from state court where more than one-
 6
     third (but less than two-thirds) of the class members and the primary defendants are citizens of
 7
     the state in which the action was originally filed. 28 USC § 1332(d)(3).
 8
            The vast majority of this Circuit’s district courts have relied not on mere allegations but
 9
     on the evidence of class members’ residence in the forum state as well as the entire record to
10
     determine domicile and citizenship. Following permitted jurisdictional discovery, as explained
11
     below, Plaintiff contends that based on the entire record greater than two-thirds of the class
12
     members are citizens of California and therefore satisfy both the “local controversy” and “home
13
     state” exceptions to CAFA. For Defendant to rebut this presumption of continuing domicile
14

15
     establishing California citizenship, Defendant would need to provide sufficient evidence to show

16   more than one-third of the putative class members are not CA citizens. This Defendant cannot

17   do.

18          The Parties have engaged in extensive efforts to determine whether any payroll,

19   scheduling, time, pay or any other records maintained by Defendant would provide information
20   as to the residence of the putative class members. Through this discovery, Defendant has affirmed
21   this information would either: (1) be irrelevant to the issue before this Court or (2) too burdensome
22   for Defendant to produce in discovery. Although Plaintiff believes that Defendant does not have
23
     within its possession any evidence that negates the presumption of the class members’ residence,
24
     Defendant has confirmed that to even attempt to discover such evidence, if it exists, would be too
25
     burdensome and not prove anything about the putative class members’ residences.
26
            For the reasons discussed below, Plaintiff respectfully requests that this Court remand this
27
     case to the San Mateo County Superior Court where it was filed.
28
     ///


             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 3
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 6 of 16



      II.   RELEVANT FACTS AFTER PLAINTIFF’S INITIAL BRIEFING FOR HER
 1          MOTION TO REMAND
 2          On May 1, 2019, following the Parties’ initial briefing, this Court granted Plaintiff an
 3   opportunity to renew her motion and take jurisdictional discovery to prove whether the home state
 4
     controversy exception to CAFA applied. (Dkt. No. 28). Plaintiff immediately undertook efforts
 5
     for obtaining information relating to the following general categories:
 6
                •   Putative class members’ telephone numbers and addresses as of February 25, 2019-
 7
                    -the date of removal;
 8
                •   Putative class members’ work schedules within California as of February 25, 2019;
 9
                •   Putative class members’ information as to the location where bank accounts were
10
                    held as of February 25, 2019;
11
                •   The number of putative class members who transferred out of the state of California
12
                    to work for Defendant as of February 25, 2019; and
13
                •   Information as to whether Defendant tracked which putative class members worked
14

15
                    outside of California while employed by Defendant.

16          See Declaration of Heather Davis in Support of Plaintiff’s Renewed Motion to Remand

17   (“Davis Decl.), ¶2. Defendant provided a list of the putative class members’ contact information

18   through discovery and verified the accuracy of such list. Davis Decl., ¶3, Ex. A. It also provided

19   information affirming that of the 1,810 putative class members, 1,734 class members withheld
20   California taxes. Davis Decl., ¶7, Ex. B. In trying to obtain the additional categories to ensure
21   that the Defendant undertook all efforts to obtain the most recent and accurate residential
22   addresses, the Parties enlisted the assistance of Magistrate Judge Elizabeth Laporte who
23
     determined, based on Defendant’s representations, that any additional information relating to
24
     payroll, taxes, schedules, wage statements, human resources, and/or benefits within Defendant’s
25
     possession, custody or control would either be irrelevant to the determination of an employee’s
26
     residence or too burdensome to gather. Davis Decl., ¶8.
27
            Therefore, the only information relating to the putative class members’ residence, working
28
     location, taxes, bank accounts, driver’s licenses, and employment available to address the issues


             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 4
               Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 7 of 16




 1   of citizenship has been produced by Defendant and provided to Plaintiff was the class list Bates
 2   Nos. JurisWM_ADAMS000001-JurisWM_ADAMS000045, the list of transferred employees
 3   labeled as “Bates Nos. JurisWM_ADAMS000046-JurisWM_ADAMS000048”, and list Bates
 4
     Nos.    JurisWM_ADAMS000049-JurisWM_ADAMS000106                     which    provided    information
 5
     affirming that 1,734 putative class members withheld California taxes. Davis Decl., ¶8.
 6
     III.    ARGUMENT
 7
             Remand may be ordered for lack of subject matter jurisdiction or any defect in the removal
 8
     procedure. 28 U.S.C. § 1447(c). Once CAFA removal jurisdiction has been established, the party
 9
     seeking remand bears the burden of establishing that the “local controversy” exception applies.
10
     Allen v. Boeing Co., 821 F.3d 1111, 1116 (9th Cir. 2016); Serrano v. 180 Connect, Inc., 478 F.3d
11
     1018, 1024 (9th Cir. 2007); Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 153 (3rd Cir.
12
     2009). A district court makes factual findings regarding jurisdiction under a preponderance of the
13
     evidence standard. A complete lack of evidence does not satisfy this standard. Mondragon v.
14

15
     Capital One Auto Finance, 736 F.3d 880, 884 (9th Cic. 2013).

16           Here, all of the elements for the “local controversy” and “home state” exceptions are

17   readily satisfied.

18               A. The Local Controversy Exception Applies.

19           Under the local controversy exception, a district court “shall” decline to exercise
20   jurisdiction over a class action if the following conditions are met:
21           (I) greater than two-thirds of the members of all proposed plaintiff classes in the aggregate
22               are citizens of the State in which the action was originally filed;
23
             (II) at least 1 defendant is a defendant--
24
                     (aa) from whom significant relief is sought by members of the plaintiff class;
25
                     (bb) whose alleged conduct forms a significant basis for the claims asserted by the
26
                          proposed plaintiff class; and
27
                     (cc) who is a citizen of the State in which the action was originally filed; and
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 5
               Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 8 of 16




 1          (III) principal injuries resulting from the alleged conduct or any related conduct of each
 2              defendant were incurred in the State in which the action was originally filed; and
 3      (ii) during the 3-year period preceding the filing of that class action, no other class action has
 4
            been filed asserting the same or similar factual allegations against any of the defendants on
 5
            behalf of the same or other persons;
 6
     28 U.S.C. § 1332(d)(4)(A)
 7
            The local controversy exception is
 8
            ‘intended to respond to concerns that class actions with a truly local focus should
 9
            not be moved to federal court under this legislation because state courts have a
10          strong interest in adjudicating such disputes . . . [A] federal court should bear in
            mind that the purpose of each of these criteria is to identify a truly local controversy
11          – a controversy that uniquely affects a particular locality to the exclusion of all
            others.’
12

13   Benko v. Quality Loan Serv. Corp., 789 F.3d 1111, 1119 (9th Cir. 2015) (citation omitted).

14          The Ninth Circuit has held that “there must ordinarily be at least some facts in evidence

15   from which the district court may make findings regarding class members’ citizenship for purposes

16   of CAFA’s local controversy exception.” Mondragon, 736 F.3d at 884 (emphasis added).
17   However, “[t]he burden of proof placed upon a plaintiff should not be exceptionally difficult to
18   bear,” and “district courts are permitted to make reasonable inferences from facts in evidence....”
19   Id. at 886 (emphasis added).
20
            As the party with the burden of proving citizenship, Plaintiff “may rely on the presumption
21
     of continuing domicile, which provides that, once established, a person’s state of domicile
22
     continues unless rebutted with sufficient evidence of change.” Mondragon, 736 F.3d at 885. “It is
23
     a longstanding principle that ‘[t]he place where a person lives is taken to be his domicile until facts
24
     adduced establish the contrary.’ [citations].” NEWGEN, LLC v. Safe Cig, LLC, 840 F. 3d 606, 614
25
     (9th Cir. 2016).
26
            The Ninth Circuit in Mondragon stated, “numerous courts treat a person’s residence as
27
     prima facie evidence of the person’s domicile.” Mondragon, 736 F.3d at 886 (emphasis added);
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 6
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 9 of 16




 1   see also Anderson v. Watts, 138 U.S. 694, 706 (1891) (“The place where a person lives is taken to
 2   be his domicile until facts adduced establish the contrary....”); Hollinger v. Home State Mut. Ins.
 3   Co., 654 F.3d 564, 571 (5th Cir. 2011) (“Evidence of a person’s place of residence ... is prima
 4
     facie proof of his domicile.”). A complete lack of evidence does not satisfy the preponderance of
 5
     the evidence standard. Mondragon, 736 F.3d at 884. However, “plaintiffs are not required to
 6
     submit multiple points of data probative of the citizenship of each potential class member.” Walker
 7
     v. Apple, Inc., No. 15-CV-1147 L (BGS), 2015 WL 12699871, at *2 (S.D. Cal. Sept. 17, 2015);
 8
     Garcia v. Task Ventures, LLC, No. 16-CV-809-BAS(JLB), 2016 WL 7093915, at *3 (S.D. Cal.
 9
     Dec. 6, 2016).
10
            As a general proposition, district courts are permitted to make reasonable inferences from
11
     facts in evidence, and that is true in applying the local controversy exception under CAFA.
12
     Mondragon, 736 F.3d at 886. A “court should consider the ‘the entire record’ to determine whether
13
     evidence of residency can properly establish citizenship.” Id. at 884, 886 (quoting Preston v.
14

15
     Tenent Healthsystem Mem’l Ctr., Inc., 485 F.3d 793, 800 (5th Cir. 2007) (emphasis added).

16                      i. More Than Two-Thirds of the Putative Class Members are California
17
                           Citizens.
            Numerous district courts have remanded California wage and hour class actions pursuant
18

19
     to the local controversy exception based on evidence that more than two-thirds of the class

20   members had California addresses. See generally Garcia, 2016 WL 7093915 at *4 (holding that

21   evidence supported finding that two-thirds of class members were citizens of California based on

22   sampling that 17.2% of class members’ had mailing addresses in California); Walker, 2015 WL

23   12699871, at *3 (holding that local controversy exception applied where evidence demonstrated
24   that approximately 80% of class members’ residential addresses were in California); Serrano v.
25   Bay Bread LLC, No. 14-CV-01087-TEH, 2014 WL 4463843, at *3 (N.D. Cal. Sept. 10, 2014)
26   (holding that plaintiffs had satisfied their burden based on evidence that 99.7% of the putative
27
     class had a mailing address in California when Defendants provided them the information); cf.
28
     Mondragon, 736 F.3d at 886 (noting that “numerous courts treat a person’s residence as prima


             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 7
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 10 of 16




 1   facie evidence of the person’s domicile.”).
 2                              1. Pursuant to Defendant’s Verified Class List, Over 94% of the
                                   Putative Class Members’ Last Known Address is in California.
 3
             Here, all putative class members worked in California within four years of the filing of the
 4
     complaint up until the date of removal, February 25, 2019. As verified from the class list provided
 5
     by Defendant in its jurisdictional discovery responses, Defendant verified that 94.6% of putative
 6
     class members’ last known address is in California.
 7
            In response to Plaintiff’s special interrogatories, interrogatories 2 (total number of former
 8
     employees) and 3 (total number of current employees), Defendant verified there are 1,813 putative
 9
     class members for purposes of this motion. Pursuant to Special Interrogatory No. 1 and Request
10

11
     for Production No. 1 requesting the contact information of the putative class members, Defendant

12   produced a confidential jurisdictional class list “containing the following information for

13   COVERED EMPLOYEES: name and last known personal address, telephone number, and email

14   address” labeled as Bates Nos. JurisWM_ADAMS000001-JurisWM_ADAMS000045.
15          From this class list of 1,813 names, three entries were duplicate employees thereby leaving
16   1,810 putative class members. From the 1,810 putative class members there are 1,714 employees
17   with a California address and 96 employees with a non-California address. See Davis Decl., ¶5.
18   From those 96 employees with a non-California address, Plaintiff was able to determine that 61 of
19
     those individuals were transferred to one of Defendant’s branches outside California pursuant to
20
     Defendant’s produced list (Bates Nos. JurisWM_ADAMS000046-JurisWM_ADAMS000048) in
21
     response to Plaintiff’s Request for Production No. 6 regarding transferred employees. See Davis
22
     Decl., ¶6.
23
            Although this evidence may not be meet a “beyond a reasonable doubt” standard that more
24
     than two-thirds of the class were California citizens, it certainly supports such a finding using the
25
     preponderance of the evidence standard. See generally Lew v. Moss, 797 F.2d 747, 749-50 (9th
26
     Cir. 1986) (noting that the factors relevant to domicile determination include residence and place
27
     of employment); see also Mondragon, 736 F.3d at 885 (observing “that the party with the burden
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 8
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 11 of 16




 1   of proving citizenship may rely on the presumption of continuing domicile, which provides that,
 2   once established, a person’s state of domicile continues unless rebutted with sufficient evidence of
 3   change”). This is especially true here where Defendant has verified its discovery responses and
 4
     represented to Plaintiff and this Court that Defendant that any other production is irrelevant and/or
 5
     too burdensome to undertake.
 6                            2. Based on the Entire Record Before this Court, Over 90% of Class
                                  Members Reside in California.
 7
            Using the jurisdictional class list labeled as Bates Nos. JurisWM_ADAMS000001-
 8
     JurisWM_ADAMS000045, on June 4, 2019, Plaintiff sent correspondence to all of the 1,810
 9
     putative class members regarding the jurisdictional issue through ILYM Group, Inc. See
10

11
     Declaration of Stephanie Molina, Operations Manager for ILYM Group, Inc., in Support on

12   Plaintiff’s Renewed Motion to Remand (“Molina Decl.”), ¶5. ILYM Group has extensive

13   experience in administering direct mail services and database management. Molina Decl., ¶2.

14   As part of the preparation for mailing, all 1,810 names and addresses contained in the Mailing
15   List were processed against the National Change of Address (“NCOA”) database, maintained by
16   the United States Postal Service (“USPS”), for purposes of updating and confirming the mailing
17   addresses before mailing of the Notice. The NCOA contains requested change of addresses filed
18   with the USPS. To the extent that an updated address was found in the NCOA database, the
19
     updated address was used for the mailing of the Notice. To the extent that no updated address
20
     was found in the NCOA database, the original address provided by Plaintiff’s Counsel from the
21
     Class List Bates Nos. JurisWM_ADAMS000001-JurisWM_ADAMS000045 was used for the
22
     mailing of the Notice. Molina Decl., ¶5.
23
            After updating and confirming the mailing addresses against the NCOA, ILYM Group
24
     identified 1,677 of the 1,810 putative class members had California residences. Molina Decl.,
25
     ¶¶5, 7. Of the 1,810 notices, only 59 notices were returned as undeliverable, none bearing a
26
     forwarding address. Molina Decl., ¶8. ILYM Group then performed a computerized skip trace
27
     on all 59 returned Notices, in an effort to obtain an updated address for purposes of re-mailing
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 9
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 12 of 16




 1   the Notice. As a result of this skip trace, 29 updated addresses were obtained, and the Notice
 2   was promptly re-mailed to those individuals. Molina Decl., ¶8. From the 29 updated addresses,
 3   21 notices using skip trace were re-mailed to a California address. Molina Decl., ¶9. None of
 4
     the re-mailed notices using the updated address that was obtained using the skip trace were
 5
     returned. Molina Decl., ¶9.
 6
            A total of 30 of the 1,810 notices have ultimately been deemed undeliverable, as no
 7
     updated address was found notwithstanding ILYM Group’s skip tracing efforts. All of the 30
 8
     notices that were ultimately deemed undeliverable had a California address. Molina Decl., ¶11.
 9
     Meaning, of the 1,677 California residences identified on June 4th, at the very least 1,639 (90.5%)
10
     residences identified were still valid (1,677 residences minus 8 notices that were re-mailed to a
11
     non-California address minus 30 notices that were ultimately deemed undeliverable).
12
            From ILYM Group’s experience with similar mailings, the typical return/undeliverable
13
     rate is around 10-20%, depending on the nature of the Defendant’s business and the type of class
14

15
     that is being certified. Molina Decl., ¶12. Here, assuming arguendo that 20% of the 1,677

16   notices (92% of total class) that were identified as a California residence mailing were

17   undeliverable, there is still a 72% of putative class members with a California address.

18          In Serrano v. Bay Bread LLC, this Northern District Court, found that plaintiff’s evidence

19   that 99.7% of the putative class, which was composed of the defendant’s employees, had a mailing
20   address in California was sufficient for the plaintiff to meet her burden of establishing the
21   citizenship of the putative class members. Serrano, 2014 WL 4463843, at *3. “It would be
22   unreasonable to infer that so many employees would have a mailing address in California but
23
     reside or be domiciled in another state.” Serrano, 2014 WL 4463843, * 3. Here, it would be
24
     unreasonable for this Court to infer that over 1,209 (over two-thirds) employees would be traveling
25
     back and forth out of California for their employment.
26
            Indeed, Defendant West Marine operates a specialty retailer of boating supplies, gear,
27
     apparel, footwear, and other water life-related products. (Dkt. No. 1-2, ¶17.) It would not be
28
     unreasonable for this Court to infer that employees that are paid relatively low wages and would


            PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 10
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 13 of 16




 1   not be incurring the expenses of traveling back and forth out of California for those low wages.
 2   See Bey v. SolarWorld Indus. Am., Inc., 904 F. Supp.2d 1096, 1102 (D. Or. 2012) (“In determining
 3   whether the requirements of ... the ‘home-state controversy’ exception have been satisfied, it is
 4
     permissible for a court to apply common sense and reasonable inferences.”). It is no surprise then
 5
     that the evidence before this Court confirms that 94.3% of current employees reside in California.
 6
     See Molina Decl., ¶10 (Defendant’s verified class list confirms there are 522 active employees and
 7
     5 leave of absence employees. Of these current employees, 492 who are currently working and 5
 8
     employees on a current leave of absence have a confirmed California mailing address.).
 9
            Accordingly, the preponderance of the evidence supports a finding that more than two-
10
     thirds of the class members were California citizens when the complaint was filed and when the
11
     case was removed.
12
                               3. Over 95% of the Putative Class Members Withheld California
13                                Income Taxes from Their Wages Earned.
14          Citizenship can also be established by determining domiciliary intent. Such intent can
15   be inferred from various objective factors such as employment, address shown on driver’s
16   license, and payment of state taxes. See Middleton v. Stephenson, 749 F.3d 1197, 1201-02 (10th
17   Cir. 2014); Washington v. Hovensa LLC, 652 F.3d 340, 344 (3rd Cir. 2011); Altimore v. Mt.
18   Mercy College, 420 F.3d 763, 768-69 (8th Cir. 2005); Acridge v. Evangelical Lutheran Good
19
     Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003).
20
            Amongst Plaintiff’s jurisdictional discovery requests, Plaintiff requested documents
21
     relevant to domiciliary intent such as wage statements, W-2s, putative class members’ drivers
22
     license, and list of employees who withheld California income taxes for wages earned.
23
            Defendant refused to produce, or even look for, documents relevant to work schedules
24
     showing the putative class members worked in the state of California or driver’s license of
25
     putative class members which would show an address. Defendant further objected to the
26
     production of wage statements and W-2s on the grounds of burdensome and third party-privacy
27
     despite the reminder from Plaintiff’s counsel of the protective order for this case.
28




            PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 11
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 14 of 16




 1           Defendant did produce a list of putative class members who withheld California income
 2   taxes     from     their    wages      earned     (Bates     Nos.     JurisWM_ADAMS000049-
 3   JurisWM_ADAMS000106). This list includes 1,734 out of the 1,810 putative class members
 4
     who withheld California income taxes. 1,734 out 1,810 is 95.8% of the putative class that
 5
     withheld California income taxes. Accordingly, at least 95.8% of the putative class members
 6
     represented domiciliary intent by withholding their California income taxes.
 7
             In conclusion, all of the evidence before this Court supports a finding that more than two-
 8
     thirds of the putative class members are citizens of California. As defined by the Complaint, the
 9
     putative class was limited to “[a]ll current and former non-exempt employees of Defendants
10
     within the State of California at any time commencing four (4) years preceding the filing of
11
     Plaintiff’s complaint up until the time that notice of the class action is provided to the class”.
12
     The last known mailing address for over 94% of class members is a California address. The
13
     likelihood of this percentage being accurate is reinforced by the fact that when a neutral third
14

15
     party administrator sent a jurisdictional notice to all 1,810 putative class members, 1,677 (92%)

16   had a valid address in California.
                       ii. Defendant is a California Citizen from Whom Relief is Being Sought for Its
17
                            Violations of California Labor Code.
18           Defendant West Marine is a California corporation with its principal place of business in
19
     California, making it a citizen of California. [Dkt. No. 1-2, ¶¶5, 7.] 28 U.S.C. § 1332(c). All
20
     putative class members were or are employed by West Marine. Plaintiff’s complaint prays for
21
     relief and judgment against West Marine for violations of the California Labor Code and for unfair
22
     business practices. (Dkt. No. 1-2.) Accordingly, the complaint seeks significant relief from West
23
     Marine, and West Marine’s conduct forms a significant basis for the class claims. Further, because
24
     any injuries suffered by class members arise out of work they did in California, any injuries they
25
     suffered in the form of missed meal and rest periods, not getting paid for all hours works, and
26
     failure to get reimbursed for business expenses occurred in California.
27
     ///
28




             PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 12
              Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 15 of 16




                       iii. During the 3-Year Period Preceding the Filing of Plaintiff’s Complaint, No
 1
                            Other Class Actions Has Been Filed Asserting the Same or Similar Factual
 2                          Allegations Against Defendant West Marine on Behalf of Plaintiff or Other
                            Persons.
 3
            Plaintiff is not aware of any other class action having been filed asserting the same or
 4
     similar factual allegations against Defendant West Marine during the 3 years period preceding
 5
     Plaintiff’s Complaint.
 6
                B. The Home State Exception Applies.
 7

 8
            Under the home state exception, a district court shall decline to exercise jurisdiction if

 9   “two-thirds or more of the members of all proposed plaintiff classes in the aggregate, and the

10   primary defendants, are citizens of the State in which the action was originally filed.” 28 U.S.C. §

11   1332(d)(4)(B). Because a preponderance of the evidence supports a finding that two-thirds of the
12   class members were California citizens when the complaint was filed and when it was removed on
13   February 25, 2019 as discussed above, and because Defendant West Marine is a California citizen,
14   the home state exception also applies.
15
      IV.   CONCLUSION
16
            The intent of the local controversy exception is “to respond to concerns that class actions
17
     with a truly local focus should not be moved to federal court under [CAFA] because state courts
18
     have a strong interest in adjudicating such disputes....” Benko, 789 F.3d at 1119 (citing S.Rep.
19
     No. 109–14, 39, 2005 U.S. Code Cong. & Admin. News 3). While federal courts may not engage
20
     in “guesswork” for application of the local controversy exception, the Court is “permitted to make
21
     reasonable inferences from facts in evidence.”       Mondragon, 736 F.3d at 886.         Here, the
22
     preponderance of the evidence supports a finding that two-thirds of the class members were
23
     California citizens when the complaint was filed and when it was removed on February 25, 2019.
24
     As such, both the home state controversy exception and local controversy exception to CAFA
25

26
     apply. Therefore, Plaintiff respectfully requests that this Court remand this case to the San Mateo

27   County Superior Court.

28




            PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 13
            Case 3:19-cv-01037-VC Document 53 Filed 07/29/19 Page 16 of 16




 1
     DATED: July 29, 2019                     PROTECTION LAW GROUP, LLP
 2

 3                                            By: /s/ Heather Davis
                                                  Heather Davis
 4                                                Amir Nayebdadash
                                                  Attorneys for Plaintiff
 5                                                ADRIANNE ADAMS
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




           PLAINTIFF’S RENEWED MOTION TO REMAND - Case No. 3:19-cv-01037-VC (EDL) – p. 14
